UNITED STATES DISTRICT COURT                                  EASTERN DISTRICT OF TEXAS


UNITED STATES OF AMERICA                        §
                                                §
versus                                          § CRIMINAL ACTION NO. 4:10CR189
                                                §
SEBASTIAN BANDA (5)                             §

                  MEMORANDUM ADOPTING REPORT AND
           RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

         Came on for consideration the report of the United States Magistrate Judge in this action,

 this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

 On March 14, 2019, the report of the Magistrate Judge [Dkt. 685] was entered containing

 proposed findings of fact and recommendations that Defendant Sebastian Banda’s Notice of Appeal

 [Dkt. 680] be deemed timely filed due to excusable neglect as permitted by Federal Rule of

 Appellate Procedure Rule 4(b)(4).

         Having received the report of the Magistrate Judge, and no objections thereto having been

 timely filed, the Court is of the opinion that the findings and conclusions of the Magistrate Judge

 are correct and adopts the Magistrate Judge’s report as the findings and conclusions of the Court.

         Accordingly, it is ORDERED that Defendant Sebastian Banda’s Notice of Appeal

 [Dkt. 680] is deemed timely filed and is properly before the Court.

          . IS SO ORDERED.
         IT
          SIGNED at Beaumont, Texas, this 7th day of September, 2004.
         SIGNED at Beaumont, Texas, this 15th day of April, 2019.




                                            ________________________________________
                                                        MARCIA A. CRONE
                                                 UNITED STATES DISTRICT JUDGE
